DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 Feb 2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks page 7 last four lines, filed 26 Feb 2021, with respect to the rejection(s) of claim(s) 1 and 9 under anticipation have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Malbrel et al. (US 20200040712) in view of Wisniewski et al. (US 20030123326).
Applicant’s arguments, see Remarks page 8 line(s) 19-21, filed 26 Feb 2021, with respect to the rejection(s) of claim(s) 1 and 9 under anticipation have been fully Malbrel et al. (US 20200040712) in view of Wisniewski et al. (US 20030123326). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Malbrel et al. (US 20200040712) in view of Wisniewski et al. (US 20030123326).
Regarding claim(s) 1 and 9, Malbrel discloses:
an acoustic apparatus (¶0016) for monitoring deployment of filtration media (¶0002 – “deploying a sand screen in a borehole” … “the sand screen at least partially surrounding a base-pipe” … “the downhole tool being configured to sense a property derived from at least one of expansion and non-expansion of the sand screen”) at least partially surrounding a tubular disposed in a borehole penetrating the earth, the apparatus comprising: 
a carrier (Fig 2 #10 – downhole tool) configured to be conveyed through the tubular (Fig 2 #20 – base pipe), the filtration media (#21) at least partially surrounding the tubular being disposed between the tubular and the borehole (#2) and; 

Malbrel discloses an acoustic apparatus however does not disclose: 
an acoustic wave receiver disposed on the carrier a longitudinal distance from the low-frequency acoustic wave source and configured to receive acoustic waves transmitted by the low-frequency acoustic wave source.
a low-frequency acoustic wave source disposed on the carrier and configured to transmit acoustic waves in a frequency that is less than 3000 Hz into the tubular; 
Wisniewski teaches an ‘acoustic logging tool having programmable source waveforms’ (title), further teaching “an acoustic logging tool typically includes an acoustic source [transmitter] and a set of receivers that are spaced several inches or feet apart”- ¶0005. As best seen in Fig 2 #44 transmitter and receiver(s) #46. Wherein the acoustic wave receiver(s) are configured (¶0031 and ¶0042) to receive acoustic waves transmitted by the low frequency acoustic wave source.
Wisniewski further teaches a low-frequency acoustic wave source (#44) disposed (Fig 2) on the carrier and configured (¶0036 – “Acoustic signals are transmitted by flexing the surface at the desired frequencies. The signal frequency is programmable, as described below, but the transducers are preferably capable of signal frequencies 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Wisniewski, for the purpose of acquiring acoustic logs at multiple frequencies with a single pass and adapting the waveform frequency to maximize formation response and amplitude for gain control (Wisniewski abstract). 
Regarding claim 2, Malbrel of the combination discloses wherein the filtration media comprises an expandable filtration media (abstract – “sand screen causing the sand screen to expand into an expandable form”).  
Regarding claim 3, Malbrel of the combination discloses wherein the expandable filtration media comprises a shape memory material (“The sand screen is made of shape memory material” - ¶0011).  

Claim(s) 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malbrel and Wisniewski as applied to claim(s) 1 and 9 above, and further in view of Vidrine et al. (US 20040060709).
Regarding claim(s) 18 and 19 the combination discloses the apparatus and method of claim(s) 1 and 9; however does not explicitly disclose wherein the tubular is disposed within a casing lining the borehole.
Vidrine teaches a schematic view of a conventional land well casing architecture (Fig 1) to include sections of structural casing #102 extending into concentric boreholes 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Vidrine, to realize that deep horizontal wells typically comprise multiple casings that the final drill string would be surrounded by before reaching the terminal end.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Malbrel and Wisniewski as applied to claim(s) 1 and 9 above, and further in view of Jennings, Jr et al (USP 4,742,496). 
Regarding claim(s) 6 and 14, the combination of Malbrel and Wisniewski disclose the claim(s) of 1 and 9; however is silent on the apparatus or method to be used on a system wherein the filtration media comprises gravel pack.
Jennings teaches a “modified acoustic logging tool to evaluate the condition of a gravel pack” … An initial log is obtained via said tool at the conclusion of the initial gravel pack treatment. Information gained from the log is indicative of gravel fill and quality. Subsequent logging measurements are indicative of changes in said pack and indicative of remedial treatments” (abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, given the teaching of Jennings, to use the apparatus and method of the combination wherein the filtration media comprises gravel pack to evaluate gravel pack fill and quality.
Allowable Subject Matter
Claim(s) 4, 5, 7, 8, 10-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/           Examiner, Art Unit 3672
28 Apr 2021